Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 1 of 10 PageID #: 248




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )    Case No. 4:20-cr-00002-TWP-VTW
                                                       )
 ZACHARY DION WILLIAMS,                                )
                                                       )
                               Defendant.              )

               ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS

        This matter is before the Court on Defendant Zachary Dion Williams' (“Williams”) Motion

 to Suppress. (Filing No. 54.) Williams is charged by Indictment with Possession With Intent to

 Distribute Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). (Filing

 No. 1.) He seeks to suppress all evidence obtained by the Government, directly or indirectly, as a

 result or consequence of an illegal stop, search and seizure and subsequent custodial interrogation

 on or about November 19, 2019. Pursuant to Federal Rule of Criminal Procedure 12(d), the Court

 now states its findings of fact and conclusions of law and determines that the Motion to Suppress

 should be denied.

                                       I. FINDINGS OF FACT

        There are no factual disputes to be resolved regarding the Motion to Suppress, so no

 evidentiary hearing is necessary. (“District courts are required to conduct evidentiary hearings

 only when a substantial claim is presented and there are disputed issues of material fact that will

 affect the outcome of the motion.”) United States v. Curlin, 638 F.3d 562, 564 (7th Cir. 2011); see

 also United States v. Moreland, 703 F.3d 976, 981–82 (7th Cir. 2012). In addition, the relevant

 facts are corroborated by video recordings of the traffic stop.
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 2 of 10 PageID #: 249




        Indiana State Police Trooper Miller ("Trooper Miller") is a K9 and interdiction officer,

 assigned to patrol Indiana's highways in an attempt to apprehend individuals who are committing

 criminal offenses along the highway. On November 20, 2019, Trooper Miller was on patrol in

 Jackson County, Indiana, observing vehicles on Interstate 65. While travelling south on I-65, he

 observed a silver Chevrolet Impala traveling south, when the Impala abruptly changed lanes while

 simultaneously signaling. Trooper Miller initiated a traffic stop for failure to signal for 300 feet

 as required by Indiana law. Prior to initiating the traffic stop, his in-car camera activated and

 recorded the traffic stop and subsequent events. (Filing No. 57 at 1-2; Filing No. 55 at 2.)

        The vehicle continued to travel for several feet before it stopped and the passenger can be

 seen making furtive movements. When the vehicle stopped, Trooper Miller made contact with the

 driver, who was eventually identified as Zachary Williams. Williams exited the vehicle, stating

 that the driver's side window would not roll down. Trooper Miller requested to see the vehicle

 registration and Williams' driver's license. Williams informed Trooper Miller that he did not have

 the vehicle registration, but he was able to produce a bill of sale for the vehicle. Williams initially

 told Trooper Miller that he had his driver's license but soon indicated that he was unable to produce

 it because he had lost his wallet and he had no form of identification.

        Trooper Miller requested that Williams have a seat in the front passenger seat of his patrol

 vehicle so that Trooper Miller could identify him. As the two entered the patrol car, Trooper

 Miller's K9 partner can be heard on the video barking in the background. Williams stated that his

 name was John T. Tapscott and he provided a date of birth. He initially stated his year of birth

 was May 1999 but later changed it to May 1990. When Trooper Miller inquired as to where

 Williams was "headed" Williams responded that he was traveling to visit his sick father in

 Williamsport.



                                                   2
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 3 of 10 PageID #: 250




          Trooper Miller exited the patrol vehicle and approached the Impala to check the VIN.

 While doing so, he made contact with the front seat passenger, Mark Sneed ("Mr. Sneed"). Mr.

 Sneed stated they were traveling to get the car title, although he could not identify where they were

 going and he made no mention of visiting Williams' father. Mr. Sneed identified the driver as his

 brother, "Zach Williams." Id.

          Upon returning to the patrol vehicle, Trooper Miller gave Williams his Miranda warnings

 and asked if there was "anything in the vehicle". Williams responded, "probably just a little weed."

 Trooper Miller requested permission to search the vehicle, and Williams declined consent.

 Trooper Miller retrieved his K9 partner from his vehicle and began a sweep of the Impala. The

 K9 provided a positive alert for narcotics on the vehicle. Approximately sixteen and a half minutes

 had passed since the initiation of the traffic stop. By this time, other officers had arrived on the

 scene.

          Based upon his belief that the dog sniff resulted in a positive indication of drugs and

 Williams' admission that marijuana was inside the vehicle, officers began to search the interior of

 the vehicle. As a result of the search, 510.9 grams of methamphetamine was located under the

 driver's seat. Williams later provided his true identity. Id. Williams and Sneed were placed under

 arrest. (Filing No. 55 at 2.)

          On February 6, 2020, a federal grand jury returned an Indictment charging Williams with

 Possession With Intent to Distribute Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)

 and 841(b)(1)(A). (Filing No. 1.) On that same date, the Court entered its pretrial discovery order.

 (Filing No. 13.) The Court ordered that all pretrial motions, including motions to suppress

 evidence, be filed within thirty days after the appearance of counsel. Id. at 9. On February 14,




                                                  3
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 4 of 10 PageID #: 251




 2020, counsel for Williams entered his appearance. More than a year later, on April 2, 2021,

 Williams filed the instant Motion to Suppress. (Filing No. 54.)

                       II. CONCLUSIONS OF LAW AND DISCUSSION

         In his Motion to Suppress, Williams asserts that the evidence obtained against him as a

 result of the traffic stop and the subsequent search of his vehicle violated the Fourth Amendment

 of the United States Constitution. Specifically, "the initial stop and search … and the vehicle …

 were all without a warrant" and "[Williams'] prolonged detention during the traffic stop violated

 [his] rights under the Fourth Amendment, and all evidence from the subsequent search of his

 vehicle must be suppressed", in addition, "[a]ll fruits of the illegal detention, search and arrest must

 also be suppressed." (quoting Wong Sun v United States, 371 U.S. 471 (1963)). (Filing No. 55 at

 1.)

         In contrast, the Government asserts that the video of the traffic stop demonstrates that

 Trooper Miller had sufficient probable cause to conduct a traffic stop; that the traffic stop was not

 unreasonably prolonged; and Trooper Miller developed reasonable suspicion of a crime

 independent of the traffic violation to justify the deployment of his K9 and the subsequent search

 of Williams’ vehicle.

 A.      The timeliness of the Motion

         The Government first argues that Williams’ Motion should be denied because it was filed

 untimely. (Filing No. 57 at 4.)      Fed. R. Crim. P. 12(b)(3)(C) provides that the court may set

 pretrial motion deadlines. Here, the Court's pretrial order stated that pretrial motions should be

 filed "within 30 … days after … the appearance by counsel". (Filing No. 13 at 9.) Counsel for

 Williams entered his appearance on February 14, 2020. (Filing No. 15.) Based on the 30 day

 deadline, Williams was required to file his suppression motion by March 16, 2020. Williams'



                                                    4
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 5 of 10 PageID #: 252




 Motion to Suppress was filed on April 2, 2021, making it untimely. Thus, argues the Government,

 Williams' Motion should be denied because he has failed to show “good cause” for his

 untimeliness. See United States v. Combs, 657 F.3d 565, 568 (7th Cir. 2011); United States v.

 Daniels, 803 F.3d 335, 352 (7th Cir. 2015).

         The Court can think of several good causes why Williams' Motion was not filed by March

 16, 2020. The coronavirus pandemic and shutdown of courts throughout the country occurred

 right around the time Williams' Motion should have been filed. For several months, defense

 lawyers were unable to meet with their clients, especially those held in custody. Although

 Williams has not replied or explained why his Motion to Suppress was not timely, the unusual

 circumstances and challenges caused by the pandemic likely delayed counsel's filing of the motion.

 Moreover, in its discretion, the Court prefers to rule on the merits of the Motion.

 B.      Validity of the Stop

         The Fourth Amendment guarantees “the right of the people to be secure in their persons,

 houses, papers, and effects, against unreasonable searches and seizures.” The Fourth Amendment

 prohibits a warrantless search unless the search falls under one of the recognized exceptions to the

 warrant requirement. United States v. Denney, 771 F.2d 318, 320 (7th Cir. 1985). If a search is

 conducted without a warrant, the Government bears the burden to prove that an exception to the

 warrant requirement existed at the time of the search, or it will be deemed unreasonable and

 unconstitutional. United States v. Rivera, 248 F.3d 677, 680 (7th Cir. 2001). When an officer

 effectuates a traffic stop and detains a person, no matter the length of time, it constitutes a “seizure”

 of “persons” under the Fourth Amendment, and thus must be reasonable. Whren v. United States,

 517 U.S. 806, 810 (1996). The court in Whren explained that “[a]s a general matter, the decision

 to stop an automobile is reasonable where the police have probable cause to believe that a traffic



                                                    5
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 6 of 10 PageID #: 253




 violation has occurred.” Id., also, see United States v. Jackson, 962 F.3d 353, 357 (7th Cir. 2020).

 (Reasonable suspicion of a traffic violation provides a sufficient basis to justify a traffic stop.)

        Williams does not deny that he committed a traffic infraction. In his summary of facts he

 states that Trooper Miller:

        observed the vehicle being driven by Williams traveling NORTH on I-65 “appeared
        to observe his police vehicle and abruptly change lanes, while simultaneously
        signaling.” The Officer then activated his emergency lights and pulled the vehicle
        driven by WILLIAMS over for failing “to signal 300 feet as required by Indiana
        law.”

 (Filing No. 55 at 2) (emphasis in original). In Indiana, "[a] vehicle traveling in a speed zone of at

 least fifty (50) miles per hour shall give a signal continuously for not less than the last three

 hundred (300) feet traveled by the vehicle before turning or changing lanes". Indiana Code § 9-

 21-8-25. The video cam evidence supports that Trooper Miller subjectively observed Williams

 failing to signal 300 feet before changing lanes.

        Williams implies that the stop was pretext for the eventual search of his vehicle. The Court

 recognizes that officers may not use a traffic stop as a pretext to search for evidence. United States

 v. Willis, 61 F.3d 526, 530 (7th Cir. 1995). However, “if there was probable cause to make the

 stop, and if the stopping officer was acting with authority, the stop was not pretextual. ‘So long as

 the police are doing no more than they are legally permitted and objectively authorized to do, an

 arrest is constitutional.’” Id. (quoting United States v. Trigg, 878 F.2d 1037, 1041 (7th Cir. 1989)).

 Additionally, the Fourth Amendment permits pretextual traffic stops as long as they are based on

 an observed violation of a traffic law. Whren at 810. Here, Trooper Miller observed Williams

 commit a traffic infraction and thus had probable cause to initiate a traffic stop. Therefore, the

 stop and initial detention were lawful.




                                                     6
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 7 of 10 PageID #: 254




 C.     Constitutional Duration of Traffic Stop

        Williams next argues that even if the Court concludes that the stop and detention were

 lawful, the duration was excessive. A seizure that is “lawful at its inception” can nonetheless

 violate the Fourth Amendment if it is “prolonged beyond the time reasonably required to

 complete” the initial mission of the stop. Illinois v. Caballes, 543 U.S. 405, 407 (2005). Traffic

 stops are not deemed unconstitutional based on their duration as long as the stop is not

 unreasonably prolonged. United States v. Rodriguez, 135 S. Ct. 1609, 1614-15 (2015). “[T]he

 Fourth Amendment tolerate[s] certain unrelated investigations that [do] not lengthen the roadside

 detention.” Id. at 1614.

        Williams argues that the "prolonged detention" during his traffic stop violated his rights

 under the Fourth Amendment, and all evidence from the subsequent search of his vehicle must be

 suppressed. (Filing No. 55 at 7.) He cites to Berkemer v. McCarty, 468 U.S. 420 (1984), a case

 in which the U.S. Supreme Court said, “[t]he stop and inquiry must be reasonably related in scope

 to the justification for their initiation. Typically, this means that the officer may ask the detained

 a moderate number of questions to determine his identity and to try to obtain information

 confirming or dispelling the officer’s suspicions.” Berkemer at 439-440. The facts of this case

 clearly support the reasonableness of the length of detention under the standards of Berkemer.

        The Fourth Amendment tolerates certain unrelated investigations that do not lengthen the

 roadside detention. Rodriguez, 135 S. Ct. at 1614. An officer may conduct an investigatory stop

 of a person or vehicle if “articulable facts” support a reasonable suspicion that criminal activity is

 afoot. Terry v. Ohio, 392 U.S. 1, 21–22 (1968). When evaluating reasonable suspicion, courts

 must consider “the totality of the circumstances—the whole picture.” United States v. Cortez, 449

 U.S. 441, 417(1981). The Court acknowledges that the totality-of-the-circumstances test “allows



                                                   7
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 8 of 10 PageID #: 255




 officers to draw on their own experience and specialized training to make inferences from and

 deductions about the cumulative information available to them that might well elude an untrained

 person.” United States v. Rodriguez-Escalera, 884 F .3d 661, 670 (7th Cir. 2018), citing U. S. v.

 Arvizu, 534 U.S. 266, 273–74 (2002).

        When Trooper Miller signaled for Williams to pull over, Williams did not immediately

 come to a stop but rolled for several seconds. When Williams exited his vehicle, he appeared

 nervous; he first stated that he had a driver's license and then stated he had lost his wallet; he gave

 a false name and two different dates of birth. Within a few minutes of the stop, Trooper Miller

 had identified inconsistencies in the stories of Williams and his passenger concerning where they

 were going, and as to Williams' true identity.

        Williams admitted in his summary of facts that after conducting the traffic stop for failure

 to signal, “WILLIAMS was unable to provide a driver’s license”, (Filing No. 55 at 2) (emphasis

 in original). The video cam evidence supports that the length of detention in this case was driven

 by Trooper Miller's attempts to determine Williams' identity and to obtain information confirming

 or dispelling his suspicion that Williams was involved in criminal activity. As argued by the

 Government "any delay was due to Williams’ lying about his name and providing conflicting dates

 of birth, making verification of his identity and driving status impossible." (Filing No. 57 at 9).

        Williams mistakenly asserts in his Memorandum, “[a] short time later another officer

 arrived with a K9 unit to conduct a ‘fresh air sniff’.” (Filing No. 55 at 2.) In actuality, the K9 was

 Trooper Miller's partner and was always on the scene. But even in his erroneous assertion,

 Williams does not dispute that the K9 sniff occurred a short time later. Thus, none of the delay is

 attributed to waiting for the K9 to arrive on the scene.




                                                   8
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 9 of 10 PageID #: 256




        Regarding Williams' implication that Trooper Miller's questions prolonged the stop, the

 questions were reasonable and limited in scope. See United States v. Felix-Felix, 275 F.3d 627,

 633 (7th Cir. 2001) (officer conducting Terry stop “may ask the detainee a moderate number of

 questions to determine his identity and to try to obtain information confirming or dispelling the

 officer’s suspicions”) (quoting Berkemer v. McCarty, 468 U.S. 420, 439 (1984)). Here, the

 objective facts that Trooper Miller observed gave him a reasonable basis for believing that criminal

 activity was afoot, and his question regarding identification, where Williams was headed and other

 small talk did not cause unreasonable delay.

        Based on the totality of circumstances, in particular Williams' misidentification and failure

 to have any identification, prolonged the stop. The Court does not find that the sixteen minute

 traffic stop was unreasonable.

 D.     Probable Cause to Search Vehicle

        Finally, the Court must determine whether probable cause existed to search the vehicle.

 “Probable cause exists when the circumstances ‘indicate a reasonable probability that evidence of

 a crime will be found in a particular location; neither an absolute certainty nor even a

 preponderance of the evidence is necessary.’” United States v. Lickers, 928 F.3d 609, 617 (7th

 Cir. 2019) (citing United States v. Aljabari, 626 F.3d 940, 944 (7th Cir. 2010)).

        After he was Mirandized, Williams admitted that he had "a little weed" in his car. His

 admission was clearly evidence of criminal activity, and probable cause to search the vehicle. In

 addition, the K9 indicating the existence of drugs in the vehicle provided additional probable cause

 to search the vehicle. See Florida v. Harris, 568 U.S. 237 (2013) (determining that an alert from

 a reliable drug-detection dog can support a finding of probable cause). The officers had probable

 cause to search Williams’ vehicle, therefore, the search was constitutional.



                                                  9
Case 4:20-cr-00002-TWP-VTW Document 64 Filed 05/21/21 Page 10 of 10 PageID #: 257




                                      III.   CONCLUSION

         As noted above, the Government bears the burden of showing that the stop and search were

  reasonable under the totality of the circumstances. For the reasons explained above, the Court

  determines the Government has met its burden. Accordingly, the Motion to Suppress, (Filing No.

  54), is DENIED.

         SO ORDERED.

  Date: 5/21/2021



  DISTRIBUTION:

  James Adrian Earhart
  attyearhart@aol.com

  Jonathan M. Hodge
  HODGE & SMITHER, PLLC
  jhodge@hsplawpartners.com

  Pamela S. Domash
  UNITED STATES ATTORNEY’S OFFICE
  pamela.domash@usdoj.gov




                                                10
